Opinion issued July 29, 2010

 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00590-CR
———————————
In re robert jackson, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator has filed a pro se petition for writ of mandamus in
this Court.[1]  Relator requests that we order respondent[2]
to set a hearing date for a pro se writ of habeas corpus that he claims to have
filed in trial court cause number 10CR0724. We deny the petition.  
          Relator is represented by counsel in the trial court.  Relator is not entitled to hybrid
representation.  See Patrick v. State, 906 S.W.2d 481, 498 (Tex. (Tex. Crim. App.
App. 1995); Gray v. Shipley, 877
S.W.2d 806 (Tex. App.— Houston [1st Dist.] 1994, orig. proceeding).
          The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator requests relief related
to a pending criminal charge, filed as trial court cause number 10CR0274 in the
405th District Court of Galveston County, Texas. Relator is represented in the
trial court by counsel G. Byron Fulk.
 


[2]           Respondent is the Honorable Wayne
Malia, Presiding Judge, of the 405th District Court of Galveston County,
Texas.